United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.D., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD &
INTERMEDIATE MAINTENANCE FACILITY,
Bremerton, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-93
Issued: July 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 15, 2008 appellant filed a timely appeal from an October 7, 2008 merit
decision of the Office of Workers’ Compensation Programs denying his occupational injury
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant has established he sustained an occupational disease in the
performance of duty.

FACTUAL HISTORY
This is the second appeal of this case before the Board. On July 11, 2008 the Board,1
finding an unresolved conflict in the medical opinion evidence, vacated the Office’s August 30,
2007 decision and remanded the case to the Office for further development and to obtain a
clarifying supplemental report from Dr. William T. Thieme, a Board-certified orthopedic
surgeon, the Office’s referee examiner, addressing the issue of whether appellant’s accepted
work activities aggravated his diagnosed conditions. The facts and the circumstances of the case
as set forth in the Board’s prior decision are incorporated herein.
Following remand, the Office, by letter dated July 15, 2008, requested from Dr. Thieme a
supplemental opinion that clarified his October 31, 2006 report and specifically addressed
whether appellant’s work duties aggravated his diagnosed conditions. For purposes of this
supplemental report, it authorized all additional diagnostic/testing procedures, including
reexamination of appellant, Dr. Thieme deemed appropriate to accomplish this task.
By medical report dated September 29, 2008, Dr. Thieme opined that no specific or
general work activities aggravated his knee or lumbar spine conditions.
By decision dated October 7, 2008, the Office, based upon Dr. Thieme’s September 29,
2008 supplemental report, denied appellant’s claim.
LEGAL PRECEDENT
When the Office refers appellant to a referee examiner for the purpose of resolving a
conflict in the medical evidence pursuant to 5 U.S.C. § 8123(a), it has a responsibility to secure a
medical report that properly resolves the conflict.2 When the opinion from the referee examiner
requires clarification or elaboration, the Office must further develop the medical evidence until
the conflict is properly resolved.3
ANALYSIS
The Office sought clarification from Dr. Thieme on the issue of whether appellant’s
alleged medical conditions were employment related. The Board finds that Dr. Thieme’s
supplemental opinion was not sufficient to resolve the conflict in medical evidence, as his
opinion is not well rationalized and he did not clarify or elaborate on the specific background
upon which he based his opinion.
Dr. Thieme’s opinion consisted of a single declarative sentence which asserted that no
specific or general work activities aggravated appellant’s knee or lumbar spine conditions. His
report did not discuss appellant’s employment duties or indicate that he reviewed a job
description concerning appellant’s specific position. Dr. Thieme’s report did not incorporate any
1

Docket 08-348 (issued July 11, 2008).

2

See Thomas Graves, 38 ECAB 409 (1987).

3

Id.

2

of appellant’s accepted employment duties into his consideration of causal relationship.
Therefore, his supplemental clarifying opinion is insufficient as it was not based on a proper
factual background.
As the Board pointed out in its prior decision, the issue to be resolved was whether
appellant’s medical conditions were caused, aggravated or exacerbated due to identified work
factors, which included working on his hands and knees as well as striking his knees against hard
surfaces.
Neither Dr. Thieme’s October 31, 2006 nor his most recent report, dated
September 29, 2008, fully or adequately addressed this issue. He did not explain why a sole
traumatic injury could cause appellant’s condition, while working on his hands and knees and
repeated injuries of striking his knees over a period of time could not cause or aggravate the
diagnosed conditions.
Accordingly, the Office has not resolved the conflict in the medical evidence. Thus, the
case must again be remanded to resolve the conflict. The referee physician should provide a
rationalized opinion as to whether appellant’s diagnosed medical conditions were caused,
aggravated or exacerbated due to identified work factors. The specific employment factors
should be clearly stated in the statement of accepted facts, all of the accepted employmentrelated conditions must be discussed by the physician. Following this and any other further
development as deemed necessary, the Office shall issue an appropriate merit decision on
appellant’s occupational disease claim.
CONCLUSION
The additional report from the referee examiner did not resolve the conflict and the case
is remanded for additional development.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 7, 2008 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: July 6, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

